Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: Claim 1 is withdrawn, claims 2-16 are pending in this Office Action.

DETAILED ACTION
Claim Objections
Claims 2, 7-8, 10, and 13 objected to because of the following informalities:  
Regarding to claims 2, 13: 	The phrase "users of the plurality of terminals" should be – the users of the plurality of terminals--. Appropriate correction is required. 
Regarding to claims 7-8, 10: 	The phrase "the terminals" should be --the plurality of terminals--. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 2, 13: 
The phrase "the calculated correlation being based on personal information about the user of the at least one first terminal and facial information about the user of the at least one second terminal" lacks proper antecedent bases, thereby rendering the scope of the claim unascertainable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 2-16 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell (US9531998), in view of Barfield (US20150341297).

Regarding claim 2: 
Farrell teaches An operating method of a server, comprising: 
establishing a video call session between at least one first terminal and at least one second terminal (Fig.4, 450 Col 26 lines 33-39 “establishing, using a communication device 354 and/or a network protocol unit 348 of a communication unit 234 of the video communication server 210, a video communication connection for a predetermined amount of time between the first user device and the randomly-selected second user device);
receiving satisfaction index information, of a user of the at least one first terminal with respect to a user of the at least one second terminal, generated through the video call session from the at least one first terminal (col 7 lines 5-12 “detecting raised eyebrows and a smile of the first user 102 based on an analysis of facial images transmitted during the video communication connection …  detected social cues (e.g., raised eyebrows and smile) convey the first user's 102 interest in the second user 104. Note: facial images (smile/ raised eyebrows) is satisfaction index information); 
Farrell does not explicitly disclose calculating a correlation between the satisfaction index information and a combination of a specific type of personal information about the user of the at least one first terminal and facial information about the user of the at least one second terminal, predicting satisfaction of a user of a third terminal with respect to users of a plurality of terminals by using the calculated correlation, the calculated correlation being based on personal information about the user of the at least one first terminal and facial information about the user of the at least one second terminal, choosing a counterpart for a match of the third terminal among the users of the plurality of terminals by using a result of the prediction.
Barfield teaches calculating a correlation between the satisfaction index information and a combination of a specific type of personal information about the user of the at least one first terminal and facial information about the user of the at least one second terminal (Barfield, [0040] a user may desire to interact with some of the potential matches in the online community … receive … winks, emails, likes, add as a favorite. Fig 2A [0036]  an interested end user may begin his/her journey …  create a free user profile (see fig. 2A “I am a man located in the city” …  seeking a woman [0038] search criteria for matches … about the type person the end user would be interested in dating. (see fig. 2E “looking for woman between ages … by region (country … city)). Fig. 2F “body type” …  FIG. 2F “eye color”. Fig 2G “asian, white …”. Note: winks, emails, likes, add as a favorite is satisfaction index information; a man located in the city is a specific type of personal information; eye-color/Asian/white is facial information)
predicting satisfaction of a user of a third terminal with respect to users of a plurality of terminals by using the calculated correlation, the calculated correlation being based on personal information about the user of the at least one first terminal and facial information about the user of the at least one second terminal (Barfield, [0040] a user may desire to interact with some of the potential matches in the online community … receive … winks, emails, likes, add as a favorite. Fig 2A [0036]  an interested end user may begin his/her journey … create a free user profile (see fig. 2A “I am a man located in the city” seeking a woman [0038] search criteria for matches … about the type person the end user would be interested in dating. (see fig. 2E “looking for woman between ages … by region (country … city)). Fig. 2F “body type” …  FIG. 2F “eye color”. Fig 2G “asian, white …” Note: a man journey/profile located in the city is a specific type of personal information; eye-color/Asian/white is facial information), and a combination of a specific type of personal information about the user of the third terminal which requests for a new video call session and facial information about users of the plurality of terminals ([0033] a given end user is interested in participating in an online dating scenario … register, and create a profile on the site. [0036] an interested end user may begin his/her journey … create a free user profile (see fig. 2A “I am a man located in the city” seeking a woman with “eye color” (See Fig.2F) and “asian … black … white …” (see Fig 2G). [0030] the ability to target specific searches based on particular criteria … video calls (e.g., Skype, etc.) with other users. [0036-0037] subscribing to the service is a male end user named “Tom” who is interested in finding a female match … screen shot of a number of user profiles … may be used in selecting matches for Tom. [0038] collects a variety of information from an end user …collected using the web pages illustrated in FIGS. 2E-2G. Note: a new register user with journey/profile a specific type of personal information of the third user. Asian/black/white and/or eye colors is facial information about users of the terminals). 
choosing a counterpart for a match of the third terminal among the users of the plurality of terminals by using a result of the prediction ([0036-0037] “Tom” who is interested in finding a female match … screen shot of a number of user profiles … may be used in selecting matches for Tom. [0038] collects a variety of information from an end user …collected using the web pages illustrated in FIGS. 2E-2G [0039] screen shots of the full user profile of LadyDi520, the end user corresponding to the picture Tom selected while browsing. In the illustrated user profile, LadyDi520's match criteria are displayed, as well as other information that may be pertinent to a potential mate)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Barfield and apply them on the teachings of Farrell to further implement calculating a correlation between the satisfaction index information and a combination of a specific type of personal information about the user of the at least one first terminal and facial information about the user of the at least one second terminal, predicting satisfaction of a user of a third terminal with respect to users of a plurality of terminals by using the calculated correlation, the calculated correlation being based on personal information about the user of the at least one first terminal and facial information about the user of the at least one second terminal, choosing a counterpart for a match of the third terminal among the users of the plurality of terminals by using a result of the prediction.  One would be motivated to do so because in order to improve better system and method to provide an end user may begin his/her journey seeking a woman/man with a particular “eye color” and “asian, black, white …”  (Barfield, [0036-0038]).

Regarding claim 3: 
The method according to claim 2, wherein the satisfaction index information corresponds to satisfaction for a match of the user of the at least one first terminal with respect to the user of the at least one second terminal (Farrell Col 21 lines 31-36 “the compatibility unit 322 may also select the selected second user device based on determining at least a partial match between information included in the user profile associated with the user and information included in the user profile associated with a second user of the selected second user device. Col 7 lines 5-12 “detecting raised eyebrows and a smile of the first user 102 based on an analysis of facial images transmitted during the video communication connection …  detected social cues (e.g., raised eyebrows and smile) convey the first user's 102 interest in the second user 104), and
wherein the satisfaction for the match is calculated through the video call session from the at least one first terminal (Farrell col 7 lines 5-12 “detecting raised eyebrows and a smile of the first user 102 based on an analysis of facial images transmitted during the video communication connection …  detected social cues (e.g., raised eyebrows and smile) convey the first user's 102 interest in the second user 104.. Col 24 lines 39-42 “the compatibility score may represent how compatible the user is with the second user based on the analysis of the live video feeds”).
Regarding claim 4: 
The method according to claim 2, wherein the choosing the counterpart for the match of the third terminal among the users of the plurality of terminals by using the result of the prediction comprises choosing a user corresponding to a highest satisfaction value among values of the predicted satisfactions of the user of the third terminal with respect to the users of the plurality of terminals (Farrell Col 11 lines 22-24 numerical values of identified social cues may be weighted and/or assigned a grade. Col 24 lines 35-51 “a high compatibility score (e.g., 98%) may suggest that the user and the second user are highly compatible, and thus may indicate that the each of user and the second user would like to pursue subsequent communication with each other. Col 24 lines 60-65 “consideration of a high compatibility score, the user and the second user may share contact information with each other, and the communication unit 234 may enable the user and the second user to communicate)
Regarding claim 5: 
The method according to claim 2, wherein the satisfaction index information corresponds to at least one satisfaction factor of the user of the at least one first terminal with respect to the user of the at least one second terminal received through the video call session from the at least one first terminal (Farrell col 7 lines 5-12 “detecting raised eyebrows and a smile of the first user 102 based on an analysis of facial images transmitted during the video communication connection …  detected social cues (e.g., raised eyebrows and smile) convey the first user's 102 interest in the second user 104 … as well as numerical values associated with external factors such as a duration of the video communication connection).
Regarding claim 6: 
The method according to claim 5, wherein the calculating the correlation between the satisfaction index information and the combination comprises calculating a correlation between the at least one satisfaction factor and the combination (Farrell Col 12 lines 24-42 “ In addition to assigning numerical values of identified social cues, the compatibility unit 322 may quantify and/or otherwise utilize other factors associated with the video communication connection such as a time duration of the video communication connection, an intensity … and/or a variety of factors associated with a video communication connection such as time duration, a frequency, intensity, and/or duration of an identified social cue, and/or the like”)
Regarding claim 7: 
The method according to claim 6, wherein the predicting the satisfaction of the user of the third terminal comprises:
predicting at least one satisfaction factor of the user of the third terminal with respect to each user of the terminals by using the correlation and the combination (Farrell col 10 lines 1-2 “a user device to register by inputting … (e.g., an age, a gender, and/or the like)”. Col 18 lines16-20 “user profile … (e.g., an age, a gender). Col 21 lines 15-36 “the compatibility unit 322 may select a second user device from the filtered plurality of second user devices … based on determining at least a partial match between information included in the user profile associated with the user and information included in the user profile associated with a second user of the selected second user device); and
calculating satisfaction for a match of the user of the third terminal for each user of the terminals by using the predicted at least one satisfaction factor (Farrell Col 11 lines 22-24 “numerical values of identified social cues (e.g smile, raised eyebrows) may be weighted and/or assigned a grade. Col 12 lines 24-42 “In addition to assigning numerical values of identified social cues, the compatibility unit 322 may quantify and/or otherwise utilize other factors associated with the video communication connection such as a time duration of the video communication connection, an intensity … and/or a variety of factors associated with a video communication connection such as time duration, a frequency, intensity, and/or duration of an identified social cue, and/or the like”)
Regarding claim 8: 
The method according to claim 7, wherein the choosing the counterpart for the match of the third terminal comprises choosing a user corresponding to a highest match satisfaction value among match values of satisfactions calculated for each user of the terminals (Farrell Col 11 lines 22-24 numerical values of identified social cues may be weighted and/or assigned a grade. Col 24 lines 35-51 “a high compatibility score (e.g., 98%) may suggest that the user and the second user are highly compatible, and thus may indicate that the each of user and the second user would like to pursue subsequent communication with each other. Col 24 lines 60-65 “consideration of a high compatibility score, the user and the second user may share contact information with each other, and the communication unit 234 may enable the user and the second user to communicate).
Regarding claim 9: 
The method according to claim 2, wherein the specific type of personal information comprises information about at least one of a nationality and an age of the user of the at least one first terminal (Farrell Col 10 lines 1-5 “personal information (e.g., an age, a gender, and/or the like), contact information (e.g., a phone number, a zip code, a mailing address, an email address, a name, and/or the like)”. Col 10 lines 58-61 “The facial/vocal recognition … voice recognition. Note: zip code and/or mailing address and/or voice (language) is a nationality).
Regarding claim 10: 
The method according to claim 2, wherein the facial information about the users of the plurality of terminals comprises information about a facial image of each user of the terminals (Farrell Col 18 lines 63-64 “capture an picture of her or his face. This picture, once generated, may be included in the user profile of the user. Col 5 line 56 “the users' faces”)
Regarding claim 11: 
The method according to claim 2, wherein the facial information about the users of the plurality of terminals comprises feature point distribution information corresponding to coordinate information about a specific point of each face of the users of the plurality of terminals (Farrell Col 7 lines 9-22 “social cues (e.g., raised eyebrows and smile) … detected social cues of the users. Col 18 lines 63-64 “capture an picture of her or his face. This picture, once generated, may be included in the user profile of the user. Col 5 line 56 “the users' faces”)).
Regarding to claim 12:
[Rejection rationale for claim 2 is applicable].

Regarding to claim 13:
[Rejection rationale for claim 2 is applicable].

Regarding to claim 14:
Farrell disclose a user profile comprises nationality information (Col 10 lines 1-5 “a user profile associated with a user … contact information (e.g., a phone number, a zip code, a mailing address, an email address, a name, and/or the like) … a textual description … a user profile of a user that includes personal information, contact information”. Col 10 lines 58-61 “The facial/vocal recognition … voice recognition. Note: zip code and/or mailing address and/or voice (language) is a nationality)
[Rejection rationale for claim 2 is applicable].

Regarding to claim 15:
Farrell disclose a user profile comprises age (Col 18 lines16-20 “user profile … personal information (e.g., an age, a gender)).
[Rejection rationale for claim 2 is applicable].

Regarding to claim 16:
 [Rejection rationale for claim 8 is applicable].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449